Citation Nr: 1101424	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a bilateral knee 
condition, to include bilateral Osgood-Schlatter's disease and 
anterior patellar/femoral syndrome, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from January 1985 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In pertinent part of the February 2008 decision, the 
RO denied the Veteran's petition to reopen his claim for service 
connection for a bilateral knee disorder identified as Osgood-
Schlatter's disease. 

By way of history, the RO initially denied service connection for 
a bilateral knee condition.  The Veteran did not appeal.  The 
Veteran then filed a petition to reopen his claim in October 2007

In a December 2008 Statement of the Case (SOC), the RO indicated 
that the Veteran's claim had been reopened.  Regardless of what 
the RO has done, the Board must address the question of whether 
new and material evidence has been received to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach and 
adjudicate the underlying claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
In other words, the Board is required to first address whether 
new and material evidence has been presented before giving 
consideration to the merits of a claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

After a careful review of the Veteran's claims file the Board has 
recharacterized the issue on appeal from entitlement to service 
connection for bilateral Osgood-Schlatter's disease to 
entitlement to service connection for a bilateral knee condition, 
to include bilateral Osgood-Schlatter's disease and anterior 
patellar/femoral syndrome.

By the decision below, the Board has reopened the claim.  The 
reopened matter, of entitlement to service connection for a 
bilateral knee condition, to include bilateral Osgood-Schlatter's 
disease and anterior patellar/femoral syndrome is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By way of a May 1993 decision, the RO denied the Veteran's 
claim for service connection for bilateral knee condition, in 
part, because there was no evidence that the Veteran's 
preexisting condition was aggravated by the Veteran's military 
service.  The Veteran did not file a timely appeal. 

2.  The additional evidence received since the May 1993 RO rating 
decision is neither cumulative nor redundant of evidence 
previously of record; it relates to previously unestablished 
facts necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim for service 
connection for a bilateral knee condition to include Osgood-
Schlatter's disease and anterior patellar/femoral syndrome.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen 
the claim for service connection for a bilateral knee condition, 
to include bilateral Osgood-Schlatter's disease and anterior 
patellar/femoral syndrome.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, with regard to reopening the 
previously denied matter, the decision below is granting in full 
the benefit sought.  Accordingly, even assuming that an error was 
committed with respect to either the duty to notify or the duty 
to assist insofar as reopening the previously denied claim, such 
error was harmless and will not be further discussed. 


II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  When a determination of the 
agency of original jurisdiction is affirmed by the Board of 
Veterans' Appeals, such determination is subsumed by the final 
appellate decision.  38 C.F.R. § 20.1104.  If a claim of 
entitlement to service connection has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented with 
respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in May 1993, the RO denied service connection for a 
bilateral knee condition identified as Osgood-Schlatter's 
disease.  The Veteran did not file a timely appeal and the 
decision became final.  The RO denied service because there was 
no evidence that the Veteran's preexisting knee condition was 
aggravated by his military service.  The evidence at the time of 
the May 1993 rating decision was comprised largely of the 
Veteran's service treatment records. 

In October 2007, the Veteran then filed a petition to reopen his 
claim for service connection for a bilateral knee disorder.  In 
February 2008, the RO denied the Veteran's petition to reopen 
because no new evidence was submitted.  As noted above, however, 
the RO reopened the Veteran's claim in a December 2008 Statement 
of the Case. 
 
Considering whether new and material evidence has been received 
to reopen, the Board notes that the evidence received since the 
May 1993 RO rating decision includes VA treatment records, an 
April 2008 private opinion, the report of a November 2008 VA 
examination, and a December 2008 addendum to the VA examination 
report.  Specifically, the new evidence includes opinions from 
the Veteran's private medical clinic and from a VA examiner 
regarding the etiology of the Veteran's knee condition.   

The Board finds that the April 2008 private opinion, the report 
of the November 2008 VA examination, and the December 2008 
addendum are all new and material evidence, because they all 
address the issue of aggravation and the likelihood of a 
connection to service, and these are the unestablished facts 
necessary to establish the claim. 

The newly submitted evidence is not cumulative or redundant; it 
relates to an unestablished fact necessary to substantiate his 
claim, and it raises a reasonable possibility of substantiating 
the claim.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it may not convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the May 1993 RO 
rating decision is new and material, and thus the claim for 
service connection for a bilateral knee condition is reopened.  

This does not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see the 
below remand) before the issue of entitlement to service 
connection for a bilateral knee condition, to include bilateral 
Osgood-Schlatter's disease and anterior patellar/femoral 
syndrome, is addressed on a de novo basis.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim of service 
connection for a bilateral knee condition, to include bilateral 
Osgood-Schlatter's disease and anterior patellar/femoral syndrome 
has been received, the appeal to this extent is allowed subject 
to further action discussed herein below.  


REMAND

Further development is warranted prior to adjudication of the 
claim on the merits.

The Veteran has submitted some evidence supporting his claim.  In 
an April 2008 report, an advanced practiced registered nurse 
(APRN) from the Veteran's private clinic diagnosed the Veteran 
with knee arthralgia and a history of Osgood-Schlatter's disease.  
Her opinion reads in pertinent part as follows:

		2.  His knee pains I believe are mostly related to his 
		Osgood-Schlatter's disease, and he may be developing
		 a little bit of arthritis in there.  His weight also 
contributes 
		to some of his knee pains, too, I believe.  However, I 
believe 
		his time in the service, physical training, exercise 
he participated 
		in as part of his duties did aggravate his knee 
condition and 
		likely has contributed some to his ongoing pains.  

See the April 2008 Private Opinion

The Veteran was afforded a VA examination in November 2008 and 
the examiner diagnosed the Veteran with Osgood-Schlatter's 
disease and anterior patellar/femoral syndrome.  The VA 
examiner's convoluted opinion reads as follows:

		Examination of this veteran in his bilateral knees 
indicated 
		a diagnosis of anterior patellar syndrome.  The 
Veteran did 
		have evidence of Osgood-Schlatter's disease which is 
usually 
		asymptomatic.  The current findings on exam are not 
related to
		Osgood-Schlatter's disease but more than likely that 
condition 
		was used as a diagnosis for explanation of veteran 
symptoms which 
		are still present today.  As the veteran continues to 
have the same
		 symptoms these symptoms are at least as likely as not 
caused by 
		or result of military service.  

Report of November 2008 VA Medical Examination

In a December 2008 addendum, the same VA examiner tried to 
clarify his earlier opinion.  The pertinent part of the addendum 
reads as follows:

		Due to the findings on the C&P exam, diagnosis and 
history 
		of knee problems while on active duty this veteran's 
		Osgood-Schlatter's disease was not aggravated beyond 
normal
		 progression by his military service.  

December 2008 Addendum to November 2008 VA Medical Examination

While the examiner appears to express his opinion that Osgood-
Schlatter's disease was not aggravated by service, he makes no 
comment regarding whether any patellar/femoral syndrome was due 
to or aggravated by service. 

The Veteran should be afforded a new examination to clarify the 
diagnosis of any current knee disorder, to identify the likely 
etiology of any current knee condition, and to determine if any 
preexisting knee condition was permanently aggravated beyond a 
natural progression during service.  

Prior to any examination, copies of any outstanding records of 
pertinent medical treatment or examination should be obtained.  A 
review of the Veteran's service treatment records reveals that he 
had a preexisting condition of Osgood-Schlatter's disease at the 
time of his entry into service.  He underwent Medical Board 
examination and was discharged as a result of his Osgood-
Schlatter disease.  It does not appear that the claims file 
contains the complete report of the Medical Examination Board.  
The Veteran's service treatment records associated with the 
Veteran's claims file are copies of microfiche.  On Remand, the 
AOJ should determine if a complete record of the Veteran's 
service treatment records, including his Medical Board (MEB), 
Physical Evaluation Board (PEB), and all physicals, is associated 
with the Veteran's claims file.  The AOJ should attempt to obtain 
any outstanding service treatment records, the report of any MEB 
or PEB performed regarding the knees, and any other records of 
pertinent medical treatment.  

After any outstanding records are added to the file, the Veteran 
should be scheduled for an examination to identify the precise 
diagnosis of his knee disorder, and obtain a medical opinion as 
to whether any knee condition found is due to or aggravated by 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  The RO should determine if a complete 
record of the Veteran's service treatment 
records, including his Medical Board (MEB), 
Physical Evaluation Board (PEB), and all 
physicals, is associated with the Veteran's 
claims file.  If additional records exist, 
they should be added to the claims file. 

3.  Thereafter, the Veteran should be 
scheduled for a VA examination to ascertain 
the nature and likely etiology of a bilateral 
knee disability.  The entire claims file must 
be made available to the examiner, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and his preexisting bilateral Osgood-
Schlatter's disease.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.  

In the VA examiner's report he should discuss 
the following:

(a)	First, the VA examiner should 
identify each and every diagnosis 
involving the knees.  This should 
include comment from the examiner as to 
whether or not the Veteran has: Osgood-
Schlatter's disease and/or anterior 
patellar/femoral syndrome.

(b)	If the VA examiner determines that 
the Veteran has a current diagnosis of 
bilateral Osgood-Schlatter's disease, 
he/she should provide a medical opinion 
as to the likelihood that the Veteran's  
preexisting bilateral Osgood-
Schlatter's disease was permanently 
aggravated beyond its natural 
progression by military service.  

(c)	If the VA examiner determines that 
the Veteran has a bilateral knee 
condition other than Osgood-Schlatter's 
disease he/she should opine as to 
whether it is at least likely as not 
that this other condition is due to or 
aggravated by any aspect of the 
Veteran's period of service.    

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


